Citation Nr: 1215901	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-14  268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT


The RO granted service connection for a right ankle disability, described as right ankle tendinitis with early degenerative arthritis in a March 2012 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for a right ankle disability.


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for a right ankle disability, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2012 the Veteran's representative indicated that there was no longer an issue for the Board to take jurisdiction on given the RO had granted service connection for a right ankle disability in March 2012.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.101(2011).  As noted above, the Veteran's claim of service connection for a right ankle disability has already been granted by the RO.  As a result, there is no remaining case or controversy pertaining to the Veteran's claim of service connection for a right ankle disability.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appeal will be dismissed.


ORDER

The appeal of entitlement to service connection for a right ankle disability is dismissed.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


